 



Exhibit 10.14
QUICKSILVER GAS SERVICES GP LLC
Description of Non-Employee Director Compensation
      Each non-employee director of Quicksilver Gas Services GP LLC receives an
annual fee of $80,000. Each non-employee director is paid $40,000 of the annual
fee in phantom units that settle in units under the Quicksilver Gas Services LP
2007 Equity Plan (the “Plan”). Each non-employee director is paid the remaining
$40,000 of the annual fee in cash, unless the non-employee director makes an
appropriate election under the Plan to receive some or all of the remaining
$40,000 of the annual fee in phantom units that settle in units.

